Title: Jonathan Williams, Jr., to the American Commissioners, 6 March 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes March 6, 1777.
The principal occasion for troubling you at present is to inform you that on account of the great Demand for Government every large anchor in this place is engaged. We shall find the other sizes easy enough, but unless you can obtain from the minister 2 Anchors of 2400 wt. and 2 of 2200 wt. our purchase I fear will be by so much incompleat.
By advice from orleans we find that 67 Bales are now loaded. 78 are on their way hither and 50 more will be dispatched in about 15 Days, this the Gentleman seems to think will be all but he can’t say with certainty whether it will be so or not; these, with what we have, will make 373 Bales, and if they arrive in time to be reduced in size as I have done those that are here there will I apprehend be room enough. If this circumstance should add to our delay I hope you will not think it my Fault.
By advice from Bordeaux I am informed that a Ship is arrived at that port from Virginia with Tobacco which Brings a Virginia Gazette of the 20 Jan. containing a Letter from Gen. Washington to the Congress giving an account of the Defeat of the Hessians, the Loss is stated at 900 men. The Capt. mentions that the Capture of Gen. Lee was talk’d off but nobody believed it, he adds that the americans have taken a great Quantity of Soldiers Cloathing. Mr. Lee had left Bordeaux when the post came away. I hear that the packet Boat is sold for 16,000 Livres. I expect Mr. Francis here again tomorrow. I have the honour to be with great Respect Gentlemen Your most obedient Servant
J Williams Junr
The Honorable The Deputies of the United States.
 
Notation: Mr Williams Nantes March 6th 1777 to Hon: Deputies U.S.
